No. 96-1225



United States of America,           *
                                            *
              Plaintiff - Appellee,     *
                                            *    Appeal from the United States
     v.                                     *   District Court for the
                                            *   Northern District of Iowa.
Darby Lee Hager,                            *
                                            *        [UNPUBLISHED]
              Defendant - Appellant.    *




                          Submitted:    June 11, 1996

                          Filed:    June 27, 1996


Before MORRIS SHEPPARD ARNOLD and FLOYD            R.   GIBSON,   Circuit   Judges,
     and ROSENBAUM,* District Judge.


PER CURIAM.

     Darby Lee Hager appeals his conviction for committing bank larceny
in violation of 18 U.S.C. § 2113(b) (1994).        His sole ground for reversal
is premised upon an allegation of plain error.          Having carefully reviewed
the record and the parties' briefs, we conclude that the district court1
did not commit plain error in this case.          Because an opinion would lack
precedential value, we summarily affirm.         See 8th Cir. R. 47B.




     *
      The HONORABLE JAMES M. ROSENBAUM, United States District
Judge for the District of Minnesota.
     1
      The HONORABLE MICHAEL J. MELLOY, Chief United States
District Judge for the Northern District of Iowa.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             2